department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division apr z014 u i l xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxxxxx legend taxpayer a individual b xxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx plan x xxxxxxxxxxxxxxxx agency n amount c amount xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx company e xxxxxxxxxxxxxxxx board m bank n dear xxxxxxx xxxxxxxxxxxxxxxx xxxxxxxxxxxxxxxx this is in response to your request dated date as supplemented by correspondence dated date submitted on your behalf by your authorized representative in which you request a waiver of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a represents that he received a distribution from plan x totaling amount c taxpayer a asserts that his failure to accomplish a rollover within the 60-day period prescribed by sec_402 of the code was due to an error committed by a representative of company e taxpayer a represents that he intended to rollover his entire account balance in plan x upon his retirement from agency n taxpayer a signed the withdrawal form he received from plan x on date and gave it to individual b his financial advisor who told taxpayer a that he would submit the rollover request on his behalf to plan x a colleague of individual b faxed the withdrawal forms to plan x but accidently only transmitted the first two pages signed and did not submit the last two pages which directed plan x to make a direct_rollover to an ira with company e because plan x received only two pages of the total four pages of the withdrawal form plan x cashed out taxpayer a's entire account balance consequently on date taxpayer a received a check dated date in the amount of amount d amount c less applicable withholdings from plan x amount cis in the personal savings account of taxpayer a with bank nand has not been used for any other purpose taxpayer a represents that he contacted individual b who realized that an error had occurred in the fax transmittal of the withdrawal forms to plan x individual b resubmitted the withdrawal forms on date to resolve the problem but plan x was unable to redo the distribution company e submitted a letter in support of this request acknowledging that individual b an employee of company e made an error in submitting the paperwork based on the above facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement with respect to the distribution of amount c sec_402 of the code provides that if any portion of the balance_to_the_credit of an employee in a qualified_trust is paid to the employee in an eligible_rollover_distribution and the distributee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution_of_property other than money the amount so transferred consists of the property distributed then such distribution to the extent transferred shall not be included in gross_income for the taxable_year in which paid sec_402 states that such rollover must be accomplished within days following the day on which the distributee received the property an individual_retirement_account ira constttutes one form of eligible_retirement_plan sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 a of the code sec_402 of the code provides in relevant part that the secretary may waive the 60-day requirement under sec_402 where the failure to w live such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after december are eligible for the waiver under sec_402 of the code sec_401 a of the code provides the rules for governing direct transfers of eligible rollover distributions sec_1_401_a_31_-1 of the income_tax regulations question and answer-15 provides in relevant part that an eligible_rollover_distribution that is paid to an eligible_retirement_plan in a direct_rollover is a distribution and rollover and not a transfer of assets and liabilities revproc_2003_16 i r s date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that his failure to accomplish a timely rollover was due to an error committed by a representative of company e therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount c from plan x taxpayer a is granted a period of days from the issuance of this ruling letter to contribute amount c into a rollover ira provided all other requirements of sec_402 of the code except the 60-day requirement are met with respect to such contribution amount c will be considered a rollover_contribution within the meaning of sec_402 of the code this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 a of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto a copy of this letter is being sent to your authorized representative pursuant to a power_of_attorney on file in this office this letter is directed only to the taxpayer who requested it sec_611 o k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact xxxxxxxxxxxxxxxxxxxxx se t ep ra t3 at xxxxxxxxxxxxx sincerely yours - - v vv- '-- - r __ pt - c - laura b warshawsky manager employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose cc xxxxxxxxxxxx
